El Juez Asociado Señoe Hutchison,
emitió la opinión del tribunal.
La corte inferior dictó sentencia sin establecer hechos o conclusiones por separado a favor de las demandantes y que en parte es como sigue:
“Y la corte, tomando en consideración las alegaciones y pruebas presentadas, considera probadas las alegaciones en la demanda en cuanto a que la venta hecha por Benito Zalduondo y Echeverría, a favor de Arturo Carreras Delgado, el otro demandado, con fecha 17 de abril de 1922, y por la que se traspasó a este último la finca que se describe en la demanda fué hecho con el propósito de defrau-dar a las demandantes, y en su virtud dicta sentencia declarando* con lugar la demanda y rescindiendo el contrato de compraventa mencionado, y se imponen las costas a los demandados.”
Alegan los apelantes que la corte inferior cometió los si-guientes errores:
I. La Corte de Distrito de San Juan, Primer Distrito, erró al apreciar la prueba y entender que se había probado confabulación entre los demandados para burlar los derechos de las demandantes;
II. La misma corte indicada erró al apreciar la prueba y enten-der que por la venta de la casa y solar a Arturo Carreras quedaba Benito Zalduondo en estado de insolvencia, y al no declarar que des-*523pués de esa venta Benito Zalduondo tenía bienes por valor de más de seis mil dólares;
III. La Corte de Distrito de San Juan, Primer Distrito, erró al no declarar que la casa y solar vendidos a Arturo Carreras por es-critura de 17 de abril de 1922 era propia de Benito Zalduondo y. Carmen Iglesias, y era parte de los gananciales de estos dos esposos;
IV. La Corte de Distrito de San Juan, Primer Distrito, erró al no declarar que la casa y solar de que se trata en este pleito, como’ propios de la referida sociedad de gananciales, no se bailaban afec-tos a obligaciones privativas del esposo, contraídas sin el concurso-de la esposa doña Carmen Iglesias;
V. La Corte de Distrito de San Juan, Primer Distrito, erró al declarar que en el caso de autos se había hecho una enajenación en fraude de acreedores;
VI. La Corte de Distrito de San Juan, Primer Distrito, erró al declarar en el caso presente que a las demandantes competía una acción rescisoria;
VII. La Corte de Distrito de San Juan, Primer Distrito, erró al declarar que Benito Zalduondo quedó insolvente una vez vendidos el solar y casa a Arturo Carreras.
La teoría del tercero y cuarto señalamiento se indica en la siguiente cita del alegato de los apelantes, a saber:
“El artículo 1323 de nuestro Código Civil (artículo 1408 del Có-digo Español) dice lo siguiente:
“ ‘Serán de cargo de la sociedad de gananciales todas las deudasy obligaciones contraídas durante el matrimonio por el marido y también las que contrajere la mujer en los casos en que pueda legal-mente obligar a ésta.’
“Sostenemos que dicho artículo establece una presunción, una presunción juris tankum, o sea una presunción que admite la prueba en contrario; es decir: que las deudas contraídas por el marido du-rante el matrimonio serán de cargo de la sociedad de gananciales, siempre y cuando que dichas deudas hayan sido contraídas en pro de la comunidad, pero no las deudas que haya contraído el maridoy que evidentemente en nada hayan beneficiado a la sociedad matrimonial. ’ ’
Para los fines de esta opinión puede admitirse, sin resolver, que la posición de tal modo asumida por los apelan-tes es sostenible. En el presente caso Zalduondo no era un *524mero fiador en la obligación de un amigo. El contrajo una responsabilidad solidaria y mancomunada, en unión de su socio, por el canon de alquiler del local ocupado por el ne-gocio de la sociedad. Dentro de las circunstancias la con-clusión lógica a falta de prueba aliunde parece ser que la obligación se contrajo para beneficio de la sociedad conyu-gal como también de la mercantil. De todos modos los he-chos no indican terminantemente una conclusión contraria.
Las demás cuestiones levantadas se dirigen a la suficien-cia de la prueba o a su apreciación y un examen cuidadoso de los autos en conjunto no revela ningún error que pueda servir de base en uno u otro sentido para la revocación de la sentencia.

Bebe confirmarse la sentencia apelada.

El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.